Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to Applicant’s amendment which was filed on 02/28/2022 and has been entered. Claims 1, 5, 6, 11, 15 and 16 have been amended. Claims 4 and 14 have been cancelled. No claims have been added. Claims 1-3, 5-13 and 15-23 are pending in this application, with claims 1 and 11 being independent.

Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
Claims 1-3, 5-13 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0041794 (“Cox et al.”) in view of U.S. Publication No. 2006/0256932 (“Bushey”) and further in view of U.S Publication No. 2011/0194684 (“Ristock”).

Regarding claim 1, Cox et al. discloses a system (fig. 1), comprising: 
a service platform (directory assistance center 10) comprising an applications server (PBX host computer 28), the applications server configured to communicatively couple to a softswitch and a database (PBX 14 and database server 26), the applications server configured to: 
receive an inbound communication ([0031] incoming directory assistance calls received on T1 links, fig 2A, caller dials access code, step 38); 
route the inbound communication to a speech-enabled intelligent script, the speech-enabled intelligent script comprising one or more of predetermined prompts and dynamically-generated prompts (fig. 2A, when the caller is connected, the VRU 30 plays the normal directory assistance greeting, step 42, the prompts are both predetermined, such as the greeting and dynamic, such as in response to a caller selection); 
determine a destination of the inbound communication ([0069] the caller and the directory assistance operator speak, step 44. The operator 40 locates the number of the party desired by the caller); 
receive, in response to at least one predetermined prompt or dynamically- generated prompt, a request for direct contact information associated with the destination of the inbound communication ([0074] option 2. If you would like to receive the number of this non-answering party, please press (or speak) two now); 
send, to the source of the inbound communication upon receipt of the request for direct contact information, a message comprising the direct contact information for the destination of the inbound communication (fig. 2C, number “voiced” to caller at step 66); and 
Cox et al. does not specify determining a source of the inbound communication and determine that at least one prior inbound communication directed to the destination has been received from the source of the inbound communication.
In a similar field of endeavor, Bushey et al. also discloses a system for routing incoming calls from callers to customer service agents using a VRU for initially handling the call. Referring to Fig. 4, The method includes receiving a call at the call center at 402. The method further includes determining that the call is a repeat call at 404 and determining whether the repeat call is to receive a first treatment type (e.g., special treatment) at 406. A repeat caller action-table is accessed for the source (caller), a previously received call and a call reason to determine a “repeat call” ([0017]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include a determination of calling party and repeat call as disclosed by Bushey et al. in order for the directory assistance center of Cox et al. to determine if any special call handling procedures are required (Bushey, special treatment). 
Additionally, Cox et al. discloses the application server can process caller selection to immediately call back the non-answering called party (Fig. 3C, step 152) but does not specify send, to the destination of the inbound communication, a request for permission to route the inbound communication to the destination, the request comprising information identifying the source of the inbound communication.
	In a similar field of endeavor, Ristock et al. also discloses a system for routing communications in a call center. Ristock et al. specifies in a queuing embodiment where agents are invited to handle queued transactions, rather than being automatically connected, the agent is allowed to accept or decline the invitation. In this case, an automated invitation system might pace invitations to agents who are asked if they can accept a call ([0053]). That agent is notified of the priority level for handling the call, this priority information may be served along with call data, which is relevant data about the customer and the nature of the transaction, and system suggestions for handling the transaction within the parameters of the priority level for call handling ([0050], 0074]). Examiner interprets offering the call for acceptance by the agent as a request for permission and the call data as information identifying the source.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cox et al. in view of Bushey such that availability determination includes soliciting agents to engage with the inbound communication by sending invitations as disclosed by Ristock et al. Allowing the agent to accept/decline transactions based on the agent’s list of prioritized transactions (see Fig. 3) would improve efficiency and lower cost but in a manner that would not create redundancy or unnecessary delays in routing (Ristock, [0010]).

Claim 11, recites a method performed by a service platform comprising an applications server, the applications server configured to communicatively couple to a softswitch and a database recited in claim 1.
Claim 11 is rejected in view of Cox et al., Bushey and Ristock for the same the same reasons as discussed with respect to claim 11.

Claim 21, recites a non-transitory computer-readable medium comprising instructions that, when executed by a processor, are configured to perform the method recited in claim 11. Bushey et al. discloses an embodiment of the invention including non-transitory media. Such computer readable storage media can include local storage or cloud-based storage ([0015]). 
Claim 21 is rejected in view of Cox et al., Bushey and Ristock for the same the same reasons as discussed with respect to claim 11. 

Regarding claims 2 and 12, Cox et al., Bushey and Ristock discloses wherein the applications server is further configured to route the inbound communication to the destination (Cox, fig. 2E, caller connected to called party, step 94).  

Regarding claims 3, 13 and 23, Cox et al., Bushey and Ristock discloses wherein: 
	the at least one predetermined prompt or dynamically-generated prompt comprises an audio recording indicating that direct contact information associated with the destination of the inbound communication can be requested (Cox, [0114] the VRU 30 will play a submenu for option 2 which includes voicing the number of the non-answering party to the caller (step 66 of FIG. 2C)); and 
the request for direct contact information associated with the destination of the inbound communication comprises one of: speech input; and a keypad selection (Cox, [0114] caller presses the pound or number "#" key twice).

Regarding claims 5 and 15, Cox et al., Bushey and Ristock discloses wherein the applications server is further configured to: receive, from the destination of the inbound communication, permission to route the inbound communication to the destination; and route the inbound communication to the destination in response to receiving the permission (Ristock, [0053] when the agent accepts the invitation, a transaction is routed to that agent).

Regarding claims 6 and 16, Cox et al., Bushey and Ristock discloses wherein the applications server is further configured to receive, from the destination of the inbound communication, a response to the request for permission indicating that the service platform is not permitted to route the inbound communication to the destination (Ristock, [0053] the agent has the option to decline the invitation, since the transaction is routed to the agent when the agent accepts the call, the transaction would not be routed when “decline” is chosen by the agent). 

Regarding claims 7 and 17, Cox et al., Bushey and Ristock discloses wherein the applications server is further configured to, in response to receiving the response to the request for permission indicating that the service platform is not permitted to route the inbound communication to the destination, send contact information for the source of the inbound communication to the destination of the inbound communication (Cox, when the called party is in a non-responsive state, the caller is presented with option two [0074] If you would like to receive the number of this non-answering party, please press (or speak) two now).
Note that “availability” may be determined based on the agent “declining” a call such that the service platform does not route the inbound communication to the destination as discussed with respect to claims 4 and 6 with respect to Ristock et al.

Regarding claims 8 and 18, Cox et al., Bushey and Ristock discloses wherein the applications server is further configured to determine in response to receiving the response to the request for permission indicating that the service platform is not permitted to route the inbound communication to the destination, prompt the source of the inbound communication to leave one of a voice message or a text message for the destination (Cox, when the called party is in a non-responsive state, the caller has an option to leave a message, Fig. 2B, step 58 caller leaves message or Fig. 2C step 72 caller leaves a page)
	obtain the voice message or the text message from the source of the inbound communication (Cox, fig. 2C, caller records/selects a page at step 74); and 
send the obtained voice message or text message to the destination of the inbound communication (Cox, [0101] The VRU 30 will attempt to contact the non-answering party at specific durations (e.g., once every half hour) to automatically deliver the calling party's message).
Note that “availability” may be determined based on the agent “declining” a call such that the service platform does not route the inbound communication to the destination as discussed with respect to claims 4 and 6 with respect to Ristock et al.

Regarding claims 9, 19 and 22, Cox et al., Bushey and Ristock discloses wherein the applications server is further configured to: receive a subsequent inbound communication from the source; and route the subsequent inbound communication directly to the destination (Cox, [0114] The caller can then record the number to call the non-answering party at a later time without further directory assistance.).

Regarding claims 10 and 20, Cox et al., Bushey and Ristock discloses wherein the inbound communication comprises one of: a call; and a text message (Cox, [0031] incoming directory assistance calls received on T1 links, fig 2A, caller dials access code, step 38).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIRAPON INTAVONG/Examiner, Art Unit 2652